DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

              JORGE RODRIGUEZ and LUIS RODRIGUEZ,
                          Appellants,

                                      v.

         JUAN RODRIGUEZ, KETTY LOPEZ, LOLA LIVELLI,
           MANUEL RODRIGUEZ, and BLANCA COVELLI,
                         Appellees.

                               No. 4D21-1806

                               [March 17, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
062019CA024427AXXXCE.

  Jorge Rodriguez, Pompano Beach, pro se, and Luis Rodriguez,
Pompano Beach, pro se.

  Michael R. Tolley of Tolley & Tolley, P.A., Coral Gables, for appellees.

PER CURIAM.

  Affirmed.

CONNER, C.J., GERBER and KUNTZ, JJ., concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.